Title: From James Madison to John Quincy Adams, 2 November 1818
From: Madison, James
To: Adams, John Quincy


Sir
Montpellier, Novr. 2, 1818.
I have received your letter of the 22 ult: and enclose such extracts from my notes relating to the two last days of the Convention, as may fill the chasm in the Journals, according to the mode in which the proceedings are recorded.
Col. Hamilton did not propose in the Convention any plan of a Constitution. He had sketched an outline which he read as part of a speech; observing that he did not mean it as a proposition, but only to give a more correct view of his ideas.
Mr. Patterson regularly proposed a plan which was discussed & voted on.
I do not find the plan of Mr. Charles Pinkney among my papers. I tender you, Sir, assurances of my great respect and esteem.
